UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-1783



DEBORAH G. DANIELS,

                                               Plaintiff - Appellant,

          versus


JOHN E. POTTER, Postmaster General,

                                                Defendant - Appellee.


Appeal from the United States District Court for the Eastern
District of North Carolina, at New Bern.   Malcolm J. Howard,
District Judge. (CA-04-44-4)


Submitted: January 26, 2006                 Decided:   January 30, 2006


Before LUTTIG, WILLIAMS, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Deborah G. Daniels, Appellant Pro Se.     Rudolf A. Renfer, Jr.,
Assistant United States Attorney, Anne Margaret Hayes, Assistant
United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Deborah G. Daniels seeks to appeal the district court’s

order dismissing her employment discrimination action.   We dismiss

the appeal for lack of jurisdiction because the notice of appeal

was not timely filed.

          Parties are accorded thirty days after the entry of the

district court’s final judgment or order to note an appeal, Fed. R.

App. P. 4(a)(1)(A), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5) or reopens the appeal period

under Fed. R. App. P. 4(a)(6).    This appeal period is “mandatory

and jurisdictional.” Browder v. Director, Dep’t of Corr., 434 U.S.

257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220,

229 (1960)).

          The district court’s order was entered on the docket on

November 3, 2004.   The notice of appeal was filed on July 11, 2005.

Because Daniels failed to file a timely notice of appeal or to

obtain an extension or reopening of the appeal period,* we dismiss

the appeal.    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.

                                                          DISMISSED


     *
      While Daniels filed a motion for extension of the appeal
period together with her notice of appeal, which motion technically
remains pending, said motion was filed beyond the time periods
jurisdictionally available to the district court pursuant to Fed.
R. App. P. 4(a)(5), 4(a)(6), such that remand is unnecessary.

                                - 2 -